Title: To James Madison from François de Navoni, 30 September 1802
From: Navoni, François de
To: Madison, James


					
						Monsieur
						Cailleri le 30. Septembre 1802.
					
					Mon même devoir m’obblige de vous humilier respecteusement la presente, que par juste rapports de 

mes operations, de vous participer, qu’animé de la justiçe, et d’un Cœur genereux dans le même tems 

de Monsieur le Commandeur J. Morris chef d’Escadre dans la Mediterrannée, que par un de ses Ecrits 

dattè du 27. dit m’a honnoré de me qualifier provisionnellement agent de la glorieuse Nation 

Ameriquaine dans çe Royaume de Sardaigne, me  recommandant a tout Battiment tant de Guerre, que 

Marchand, d’Ecrire par la même date a Monsr. le Premier Presidant des Etats, que de lui faire un 

rapport, comme Je l’ai executé, et pour ne point vous ennuyer, je me rapporte en tout, et par tout a 

mon dit Depêche, vous Suppliant par acte de votre justice, de vouloir bien considerer son contennu, et 

dans le même tems, non a l’Egard de mes longs services, mais pour confirmer les justes providençes du 

dit Monsr. le Commandeur de m’honnorer les Pattentes d’Agent, autant plus que nous avons pour Vice 

Roy, un Prinçe Royal Frere du Roy qui exsige un caractere plus elevé de Consul, comme jugea 

prudemment le dit Commandeur, de m’autoriser agent de la nation.
					Je me flatte sans la moindre difficulté, que Monsieur, voudra bien me procurer la graçe des 

Patentes, et les instructions necessaires pour le même Serviçe, que de me les remettre comme mieux 

jugera, autant plus pour conformer vis-avis de çe Public les graçes qu’il m’a accordé le même Chef 

Monsr. Morris, avec plaisir et contentement de touts ses officiers, que des Capitaines de son Convoi.
					Une de vos graçes sera l’honneur d’une consolante reponse, avec les ordres precieux de vos 

Commandements pour les executer exactement, ayant l’honneur d’Être très respecteusement, Monsieur 

Salut Respect & Consideration
					
						François Navoni
						agent
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
